Citation Nr: 1034227	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-13 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for common variable 
immunodeficiency disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to 
May 1988.  He also had reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for an immunity deficiency 
disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the Veteran's claim for service connection for 
common variable immunodeficiency disorder, the Veteran asserts 
that he had serious infections during service, particularly in 
Engineman Sea School, which infections were evidence of an 
immunodeficiency disorder developing in service.

Service treatment records show notations of viral syndromes, 
chronic tonsillitis, vomiting, watery stools, head congestion, 
dizziness, nausea, sore throat, and sinus congestion.  Post-
service reserve treatment records show evidence of bronchitis in 
December 1992, sinus problems in February 1993, sinus surgery in 
March 1994 and hospitalization for pneumonia in February 1997.  
In 1999 the Veteran was hospitalized for pneumococcal meningitis.  
In November 1999, common variable immunodeficiency disorder was 
diagnosed. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

A VA examination is needed to determine whether the Veteran's 
current disorder is related to service or any event of service.  
McLendon, supra.  The examiner must discuss whether the Veteran's 
common variable immunodeficiency disorder is a genetic disorder, 
which cannot be attributed to service, or whether the disorder 
was incurred in active service, or caused by or related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain a VA physician's 
opinion on the etiology of the Veteran's 
common variable immunodeficiency disorder, 
including whether it is genetically 
caused.  The claims file must be provided 
to the physician in conjunction with this 
request.  If the physician finds that the 
disorder is not genetically caused, then 
the examiner should provide an opinion as 
to whether such disorder was at least as 
likely as not (at least 50 percent likely) 
incurred in, caused by or related to his 
period of active military service.  The 
physician should explain the rationale for 
his or her conclusions.  If he or she 
cannot answer the above questions without 
resort to speculation, then he or she 
should explain why this is the case, in 
his or her report.  If the physician 
cannot answer the above questions without 
a VA examination, then such examination 
should be provided to the Veteran.

2.	After completion of the above development, 
the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


